DETAILED ACTION
This Office action is in response to the amendment filed 2/10/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 are pending. 
Claims 11-18 are newly added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, Lines 2-3 recites “a memory management information registration unit configured to register…”
Claim 10 recites substantially similar limitations and is interpreted under 112(f) with respect to the limitations identified above. Claims 2-9 and 11-18 depend upon claims 1 or 10 and also recites a memory management information registration unit, thus, the same interpretation above applies. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, Fig. 2 depicts memory management information registration unit 243 and control unit 242 as being a memory controller 240 Paragraph [0058] which is a known structure in the field of memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over El-Batal et al. (US 2015/0058533 A1) hereinafter El-Batal et al. in view of Mckelvie et al. (US 2014/0325116 A1) hereinafter Mckelvie et al. 
Regarding claim 1, El-Batal et al. teaches a memory device comprising: 
… a physical address of a first memory that is a volatile memory (PIM defines a series of addressable storage locations in the volatile memory module 230 Paragraph [0024]) and a second memory that is a non-volatile memory (non-volatile memory module 240 Paragraph [0025])…; and 
a controller configured to save data from the first memory into the second memory in accordance with the memory management information in response to a save request (backup logic (of BL/RL 218 of the controller) directs for contents of the volatile local memory space 300 (stored in volatile memory module 230) to be copied to a non-volatile memory store 240 Paragraph [0033]), and restores data from the second memory into the first memory in accordance with the memory management information in response to a restore request (restore logic (of BL/RL 218 of the controller) directs for contents of the non-volatile memory (e.g., flash memory module 240) to be copied to the volatile memory 230 when it has been instructed that it has recovered from a power event Paragraph [0033]).
El-Batal et al. does not appear to explicitly teach, however, Mckelvie et al. teaches a memory device comprising: a memory management information registration unit configured to register (via “system control module” 110), as an entry of memory management information (as “mapping information”, such as a table or other data structure Paragraph [0030]), an application identifier (mapping/status information is maintained for each “application data objects or ranges of application data in system memory” Paragraph [0030] wherein “a pointer, index, address or some other value or indicator may used to determine the one or more storage locations of the application data object or range of application data in system memory” Paragraph [0028] is used to identify an application data object or range of application data), a physical address of a first memory that is a volatile memory and an address of a second memory that is a non-volatile memory, in association with each of a plurality of management units (mapping information may be maintained for each application data objects or ranges of application data in system memory 126 to backup storage locations in non-volatile memory 122 Paragraph [0030], and maps information backed up from system memory 126 to locations in non-volatile data storage 122 [0036] Note that “system memory” 126 may be any one of the various types of random access memory Paragraph [0034] which is a volatile memory, thus, reads on the claimed first memory).
The disclosures of El-Batal et al. and Mckelvie et al., hereinafter EM, are analogous art to the claimed invention because they are in the same field of endeavor of memory backup and recovery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of EM before them, to modify the teachings of El-Batal et al. to include the teachings of Mckelvie et al. since both EM teach saving data of a volatile memory to a non-volatile memory and later, restoring data from the non-volatile memory to the volatile memory. Therefore it is applying a known technique (registering a physical address of a volatile memory and an address of the non-volatile memory in association for every management unit [0030] of Mckelvie et al.) to a known device (backup logic that saves data to a non-volatile memory and restore logic that uses the saved data to perform recovery operations [0033] of El-Batal et al.) ready for improvement to yield predictable results (physical address of a volatile memory and an address of the non-volatile memory in association for every management unit is registered in a mapping table [0030] of Mckelvie et al.), KSR, MPEP 2143.
Regarding claim 2, EM teaches all of the features with respect to claim 1 as outlined above.
Mckelvie et al. further teaches wherein the memory management information registration unit registers the memory management information for each of a plurality of applications (mapping information may be maintained for each application data objects or ranges of application data in system memory 126 to backup storage locations in non-volatile memory 122 Paragraph [0030]).
Regarding claim 3, EM teaches all of the features with respect to claim 2 as outlined above.
Mckelvie et al. further teaches wherein the controller saves data from a physical address of the first memory to an address of the second memory in accordance with an entry of the memory management information corresponding to an application specified in the save request (a request from system application module 102 may identify an application data object or range of application data to be persisted Paragraph [0024]), and restores data from an address of the second memory to a physical address of the first memory in accordance with an entry of the memory management information corresponding to an application specified in the restore request (application data persistence system-level component 112 is configured to direct recovery of at least some of the application data object or range application data, such as from the backup storage locations of the application data object or range application data in non-volatile data storage to one or more locations in system memory 126 Paragraph [0027]).
Regarding claim 4, EM teaches all of the features with respect to claim 1 as outlined above.
Mckelvie et al. further teaches wherein the memory management information registration also includes an attribute related to a save operation in association with each of a plurality of applications, the attribute specifying a condition at a time of the save operation (mapping/status information may be maintained for each application data objects or ranges of application data in system memory 126 to backup storage locations in non-volatile memory 122, wherein the mapping/status information may include the current backup enablement status (whether enabled or disabled) [0030] which reads on the attribute that specifics a condition at the time of the save application, and maps information backed up from system memory 126 to locations in non-volatile data storage 122 [0036] ), and the controller saves data from a physical address of the first memory to an address of the second memory in accordance with the attribute of corresponding to one of the plurality of applications specified in the save request (a request from system application module 102 may identify an application data object or range of application data to be persisted Paragraph [0024], wherein the application data objects/ranges of application data refer to index of address values Paragraph [0047]).
Regarding claim 5, EM teaches all of the features with respect to claim 1 as outlined above.
El-Batal et al. further teaches wherein the controller is connected to a memory access interface between with a host computer, and accesses the first or second memory in response to a request from the host computer (see Fig. 1 which shows that the data storage controller 200 and its components are coupled to host system 110 via PCIe interface 220 and a communication bus, Paragraphs [0018]-[0019]).
Regarding claim 7, EM teaches all of the features with respect to claim 1 as outlined above.
Mckelvie et al. further teaches wherein the controller generates a new entry in a case where there is no entry of the memory management information corresponding to an application specified in a registration request of the memory management information (application data persistence system-level component 112 may enable, disable, and re-enable data backup for multiple application data objects or ranges or application data stored in system memory 126 Paragraph [0030]. That is, if it is disabled (i.e., no entry), then it can be re-enabled (i.e., generates a new entry)), and registers, in a case where there is a corresponding entry, a physical address specified in the registration request into the entry (mapping information may be maintained for each application data objects or ranges of application data in system memory 126 to backup storage locations in non-volatile memory 122 Paragraph [0030], and maps information backed up from system memory 126 to locations in non-volatile data storage 122 [0036]).
Regarding claim 8, EM teaches all of the features with respect to claim 1 as outlined above.
El-Batal et al. further teaches wherein the memory management information registration unit registers, as the memory management information, a virtual address and a physical address of the first memory and an address of the second memory in association for every application (mapping information may be maintained for each application data objects or ranges of application data in system memory 126 to backup storage locations in non-volatile memory 122 Paragraph [0030], and a range of application data stored in system memory may be a range of virtual memory addresses Paragraph [0024], [0028]).
Regarding claim 9, EM teaches all of the features with respect to claim 8 as outlined above.
Mckelvie et al. further teaches wherein the controller generates a new entry in a case where there is no entry of the memory management information corresponding to an application and a virtual address that are specified in a registration request of the memory management information (application data persistence system-level component 112 may enable, disable, and re-enable data backup for multiple application data objects or ranges or application data stored in system memory 126 Paragraph [0030]. That is, if it is disabled (i.e., no entry), then it can be re-enabled (i.e., generates a new entry)), and registers, in a case where there is a corresponding entry, a physical address specified in the registration request into the entry (mapping information may be maintained for each application data objects or ranges of application data in system memory 126 to backup storage locations in non-volatile memory 122 Paragraph [0030], and maps information backed up from system memory 126 to locations in non-volatile data storage 122 [0036]).
Claim 10 is rejected under 35 USC 103 for the same reasons as claim 1, as outlined above.
Claim 11 is rejected under 35 USC 103 for the same reasons as claim 2, as outlined above.
Claim 12 is rejected under 35 USC 103 for the same reasons as claim 3, as outlined above.
Claim 13 is rejected under 35 USC 103 for the same reasons as claim 4, as outlined above. 
Claim 14 is rejected under 35 USC 103 for the same reasons as claim 5, as outlined above.
Claim 16 is rejected under 35 USC 103 for the same reasons as claim 7, as outlined above.
Claim 17 is rejected under 35 USC 103 for the same reasons as claim 8, as outlined above.
Claim 18 is rejected under 35 USC 103 for the same reasons as claim 9, as outlined above.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over El-Batal et al. in view of Mckelvie et al. in further view of Tan (US 2017/0083451 A1) hereinafter Tan.
Regarding claim 6, EM teaches all of the features with respect to claim 1 as outlined above.
EM does not appear to explicitly teach, however, Tan teaches a management size setting unit that sets, as a management size, a size of the management unit corresponding to each entry in the memory management information, wherein the control unit performs a process corresponding to the save request or the restore request in accordance with the management size (when it is intended to restore mapping tables in the buffer memory back to the rewritable non-volatile memory module, the updated mapping tables may be directly written into the physical programming unit from the specific zone according to the size of the physical programming unit Paragraph [0088]).
The disclosures of EM and Tan et al. hereinafter EMT, are analogous art to the claimed invention because they are in the same field of endeavor of data restoration/recovery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of EMT before them, to modify the teachings of EM to include the teachings of Tan et al. since both EMT teach saving data of data and later, restoring data from one type of memory to another. Therefore it is applying a known technique (in a restoring operation, data can be directly from the temporary storage zone to the physical programming unit according to the size of the set programming unit [0088] of Tan et al.) to a known device (backup logic that saves data to a non-volatile memory and restore logic that uses the saved data to perform recovery operations [0033] of El-Batal et al.) ready for improvement to yield predictable results (in a restoring operation, data can be directly from the temporary storage zone to the physical programming unit according to the size of the set programming unit [0088] of Tan et al.), KSR, MPEP 2143.
Claim 15 is rejected under 35 USC 103 for the same reasons as claim 6, as outlined above.

Response to Amendment
With respect to applicant's amendment to Claims 1-18 in regards to 112(f), Examiner notes that a “controller” no longer invokes 112(f), as one of ordinary skill in the art would understand a controller to be a hardware component. 

Response to Arguments
In regards to Applicant’s inquiry regarding the requirement of a certified English translation, a request for a certified translation was inadvertently included. Examiner apologizes for any confusion, and notes that no certified translation is required, as a certified copy of the foreign priority application was received on 7/1/2020. 
Applicant argues, that McKelvie merely discloses that mapping information is a table or structure and does not include specifics as to what constitutes an entry of the mapping information. Examiner respectfully disagrees. McKelvie discusses that the specifics of the mapping information that is “maintained for each of these application data objects or ranges of application data that links storage locations for these application data objects or ranges of application data in system memory 126 to backup storage locations in non-volatile data memory 122” Paragraph [0030], [0053]. Thus, entries of the mapping information includes an application data object (identified by some sort of pointer, index, address or some other value of indicator [0028]), system memory 126 addresses and non-volatile data storage 122 addresses [0036]. Thus, Applicant’s argument is not persuasive as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139